January 21, 2011 CONSENT I am the author of a Report dated November 23, 2010 furnished to Northwest Resources, Inc. (the “Company’) entitled Initial Phase 1 Reconnaissance Sampling Program for the Check and Checkmate Placer Mining Claim, Plumas National Forest, Plumas County, California (the “Report”). I hereby consent to the Company’s use and summarization of information and material from the Report in connection with the Company’s Form S-1 Registration Statement filed with the Securities and Exchange Commission. Sincerely, /s/ Charles P. Watson Charles P. Watson, Chief Geologist California Professional Geologist #7818
